                                                              March 8, 2021

By ECF and Electronic Mail
The Honorable Dora L. Irizarry
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


       Re:     United States v. Samantha Shader, 20-CR-202 (DLI)

Dear Judge Irizarry:

        Pursuant to the Court’s January 13, 2021 scheduling order, the parties are providing a
status report to the Court in advance of the status conference scheduled for March 15, 2021 at
12:00 p.m.

        Ms. Shader is charged in a seven-count indictment with use of explosives, in violation of
18 U.S.C. § 844(f)(1), arson, in violation of 18 U.S.C. § 844(i), using an explosive to commit a
felony, in violation of 18 U.S.C. § 844(h)(1), arson conspiracy, in violation of 18 U.S.C. §
844(n), use of a destructive device, in violation of 18 U.S.C. § 924(c)(1)(B)(ii), civil disorder, in
violation of 18 U.S.C. § 231(a)(3) and possessing and making a destructive device, in violation
of 26 U.S.C. §§ 5861(d) and 5861(f).

        On July 17, 2020, the Court held a status conference and Ms. Shader was arraigned on
the pending indictment. That same day, the Court issued a written order granting in part and
denying in part the defense motion to inspect grand jury records. On July 23, 2020 and July 28,
2020, the Clerk of the Court provided the grand jury records to the defense and the government.
On July 24, 2020, the government provided Ms. Shader with its second Rule 16 discovery
production. On August 27, 2020, the government provided Ms. Shader with its third Rule 16
discovery production. On October 28, 2020, the government provided Ms. Shader with its fourth
Rule 16 discovery production, which included numerous additional NYPD video files taken from
multiple locations. On January 5, 2021, the government provided counsel for Ms. Shader with its
fifth Rule 16 production, which included substantial additional materials including surveillance
video files, law enforcement records, and forensic reports.

       In light of the voluminous discovery provided to counsel, the difficulties of reviewing the
discovery with Ms. Shader given the ongoing pandemic and lockdowns at MDC, and because the
defense would like the opportunity to provide information to the government that it feels would
inform discussions on the possibility of resolving this case short of trial, the parties request an
adjournment of the March 15, 2021 status conference and an additional status conference or
control date in 60 days.

        Finally, the parties request that the Court exclude time under the Speedy Trial
Act. Specifically, the parties request that the Court find that the ends of justice are served by
ordering the requested continuance as this continuance outweighs the best interests of the
public and Ms. Shader’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). In
particular, the need for Ms. Shader to continue to review the voluminous discovery provided to
date, discuss that discovery with counsel and the defense can initiate negotiations with the
government.

       Thank you for your consideration of this letter.

                                                               Respectfully Submitted,

                                                                      /s/         .
                                                               Amanda David
                                                               Samuel Jacobson
                                                               Assistant Federal Defenders
                                                               (718) 407-7429

cc:    all counsel of record (via ECF)
       Clerk of the Court (via ECF)




                                                  2
